        Case: 3:19-cv-00956-jdp Document #: 35 Filed: 03/11/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 STELLAR MANAGEMENT GROUP V, INC.,
 d/b/a QSI,

                              Plaintiff,                                  ORDER
        v.
                                                                       19-cv-956-jdp
 DAYBREAK FOODS, INC.,

                              Defendant.


       This matter was tried to the court on March 10–11, 2021. Based on the findings of fact

and conclusions of law announced on the record at the conclusion of trial, the court will order

judgment on the parties’ claims as follows.

       The court has jurisdiction under 28 U.S.C. § 1332 because the parties are diverse in

citizenship and the amount in controversy exceeds $75,000.00.

       Plaintiff has proven its breach-of-contract claim against defendant for unpaid invoices

in the amount of $105,800.00. Plaintiff is not entitled to contractual interest because plaintiff

materially breached the contract by failing to pay amounts owed under the contract to

defendant.

       Defendant has proven its breach-of-contract counterclaim against plaintiff in the

amount of $116,701.61 for uncompensated downtime and damage to equipment caused by

plaintiff’s employees. Defendant is not entitled to contractual interest because the contract did

not provide payment terms for reimbursement for disputed claims of damage to equipment,

and defendant did not calculate and present a claim for interest specifically for its downtime

invoices.
        Case: 3:19-cv-00956-jdp Document #: 35 Filed: 03/11/21 Page 2 of 2




       IT IS ORDERED that the clerk of court is directed to order judgment for defendant

against plaintiff in the amount of $10,901.61 and close this case.

       Entered March 11, 2021.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
